                                                                                         05/18 ed.

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PLAINTIFF [et al.],                                :
                       Plaintiff[s],               :           CIVIL ACTION
                                                   :
                v.                                 :
                                                   :           No. ##-####
DEFENDANT [et al.],                                :           Judge Gene E.K. Pratter
                 Defendant[s].                     :           [DO NOT FILE1]


                             [Template and Expectations for]
                      JOINT REPORT OF RULE 26(f) MEETING
                        AND PROPOSED DISCOVERY PLAN

       In accordance with Federal Rule of Civil Procedure 26(f) and the Court’s policies and

procedures, counsel for the parties conferred on [DATE] and hereby submit the following Report

of their meeting for the Court’s consideration:

                      Claims, Defenses, and Relevant Issues (Rule 26(f)(2))

       The Court takes seriously Rule 26(f)(2)’s mandate that the parties confer and discuss

these issues, and the parties should refer to the Rule in addition to this template. 1

       Counsel should assume that the Court has read the pleadings. However, the facts

supporting the claims and defenses may be unknown. Counsel should therefore concisely (one or

two paragraphs) set forth the factual background that the parties contend supports their claims

and defenses.

       Counsel should summarize their discussion of primary issues, threshold issues (including,

for instance, jurisdictional issues), and those issues on which the parties will need to conduct


   1
     Submit this Joint Report to Chambers, Room 10613, United States Courthouse, 601 Market
Street, Philadelphia, PA 19106, or by fax, 267-299-5070. Do not file it on ECF or with the Clerk.

                                                   1
discovery. They should identify what information each party needs in discovery as well as when

and why. Counsel should also indicate all likely motions they anticipate (especially summary

judgment and Daubert motions).

                                       Proposed Schedule

       Parties should propose a schedule in the below grid. Parties may add to this chart, but if,

for example, expert discovery is unnecessary, mark it with “N/A.”

Stage                                           Proposal
Self-executing discovery                        Date
Fact discovery                                  Date
Expert Reports                                  Plaintiff’s expert reports:
                                                Date
                                                Defendant’s expert reports
                                                Date
                                                Expert depositions:
                                                Date
                                                Deadline for Daubert motions:
                                                Date
Dispositive motions                             Date
Trial Pool                                      Date
Trial Date Certain (Tentative)                  Date


               Initial Disclosures (Self-Executing Discovery) (Rule 26(f)(3)(A))

       Rule 26(a)(1) lays out the requirements for initial disclosures. Counsel should state the

parties’ agreement on timing, form, and scope of initial disclosures by specifically identifying

not only the information listed in Rule 26(a)(1), but also any additional information the parties

agree to disclose informally.

       Self-executing discovery should not be delayed until the initial pretrial conference. If the

parties have not made the Rule 26(a)(1) initial disclosures before the initial pretrial conference,

they should explain why not and indicate when they expect to have completed it.




                                                2
       In employment cases involving adverse action, counsel should proceed in consultation

with the “Pilot Project Regarding Initial Discovery Protocols for Employment Cases Alleging

Adverse Action.” 2

                         Fact and Expert Discovery (Rule 26(f)(3)(B))

       Counsel should indicate the nature, sequence, and timing of fact and expert (if applicable)

discovery. They should indicate, for example, if they expect to need to exceed the standard

number of interrogatories or depositions as provided for in the Federal Rules of Civil Procedure,

and they should stipulate to such a change. Counsel should also address whether there is any

need to conduct discovery in phases and, if so, why and to what extent. See FED. R. CIV. P.

26(f)(3)(B). Phased discovery is generally disfavored.

       If applicable, counsel should state their agreement on the timing and sequence of

disclosure of the identity and anticipated testimony of expert witnesses, including whether (and

by what date) depositions of experts will be needed. State whether expert reports may be

exchanged simultaneously or whether their production should be staggered.

       In an uncomplicated case, all discovery should be completed within 120 days after

appearances have been filed for all defendants; counsel should state, if applicable, if and why

they need longer to complete discovery. Note, in addition, that the discovery deadline means that

all reasonably foreseeable discovery must be served, noticed, and completed by that date. 3


   2
      Go to the website for the U.S. District Court for the Eastern District of Pennsylvania
(https://www.paed.uscourts.gov/), click the link for Judges’ Procedures, and look under Judge
Pratter. The direct URL is https://www.paed.uscourts.gov/documents/procedures/prapol3.pdf.
   3
     The Court takes a hands-off approach to discovery. By agreement of the parties, discovery
may take place after the dates set by the Court’s scheduling order, so long as the trial will not be
delayed and trial preparation will not unreasonably be disrupted. The parties may make such an
agreement without the Court’s intervention, but they will need the Court’s permission to change
any due dates for motions or the trial pool. If the parties have not otherwise agreed, the moving
party must show good cause if moving to compel discovery after the discovery deadline date.

                                                 3
                              Electronic Discovery (Rule 26(f)(3)(C))

        The parties are expected to reach an agreement on how to conduct electronic discovery.

In the event that they cannot reach an agreement before the initial pretrial conference, the Court

may enter an order incorporating the default standards.

        The parties are required to address procedures to preserve electronically stored

information, to avoid inadvertent privilege waivers, and to determine the form in which

electronic information will be produced. The cost of producing the information must be

discussed. The parties should refer to the Court’s “Checklist for Rule 26(f) Meet and Confer

Regarding Electronically Stored Information (‘ESI’)” for additional guidance. 4

                       Early Settlement or Alternative Dispute Resolution

        Counsel should discuss “the possibilities for promptly settling or resolving the case.”

FED. R. CIV. P. 26(f)(2). They should familiarize themselves with Local Rule of Civil Procedure

53.3, which governs alternative dispute resolution. 5

        Counsel should state whether they request either a settlement conference before a

Magistrate Judge or mediation under Local Rule of Civil Procedure 53.3. In either case, counsel

should state when they expect to be ready to mediate or attend a settlement conference (e.g., after

initial disclosures, after fact discovery closes, or after plaintiff produces his expert report).

        The parties should explain any decision not to seek early resolution and should address

what alternative dispute resolution they may be willing to consider, and when.




    4
      Go to the website for the U.S. District Court for the Eastern District of Pennsylvania
(https://www.paed.uscourts.gov/), click the link for Judges’ Procedures, and look under Judge
Pratter. The direct URL is https://www.paed.uscourts.gov/documents/procedures/prapol4.pdf.
    5
     The Local Rules are available at https://www.paed.uscourts.gov/documents/locrules/civil/
cvrules.pdf.

                                                   4
                                              Trial Date

        In the scheduling order that is issued following the initial pretrial conference, the Court

generally schedules a trial pool date rather than a trial date certain. A trial pool date is a notice

date that the matter is ripe for trial; generally, a date certain will be set at the final pretrial

conference, which will take place about a week before the trial pool date.

        The parties should propose a trial pool date that represents the date by which they expect

to be ready for trial. If the parties instead request a date certain, they should indicate why. In

either case, the parties should state how long each party expects for presentation of its case and

an estimate for the length of the entire trial.

                                    Expedited Trial Alternative

        Counsel must certify to the Court that they have discussed with their respective clients

the Expedited Trial Alternative described in the Court’s General Policies and Procedures. If the

parties agree to avail themselves of the Expedited Trial Alternative, they should promptly inform

the Court, in which event their Joint Report may be curtailed accordingly.

                                            Other Matters

        Counsel should describe any discussion and agreement on relevant matters not addressed

above. All counsel are expected to sign the joint report.




                                                  5
